IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gregory Samuels,                       :
                                       :
                           Appellant   :
                                       :
                    v.                 : No. 1293 C.D. 2018
                                       : Submitted: June 19, 2020
Jerome W. Walsh, Vincent Kopec,        :
Daniel Zielen, Timothy Clark,          :
Jeffrey Gibson, Michael Keyes,         :
William Lewis, Charles McKeown,        :
Dorina Varner and John Doe             :



OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                          FILED: March 23, 2021


             Gregory Samuels (Inmate) appeals pro se from the order of the
Luzerne County Court of Common Pleas (trial court) denying his Motion for Post
Trial Relief and/or a New Trial. We affirm.
             This Court has previously summarized the facts and procedural
history of this case as follows:

                    [Inmate] initially instituted this action [against
             Pennsylvania Department of Corrections (Department)
             employees, Jerome W. Walsh (Walsh), Vincent Kopec,
             Daniel Zielen (Zielen), Timothy Clark (Clark) , Jeffrey
             Gibson (Gibson), Michael [Keyes (Keyes)], William
             Lewis (Lewis), Charles McKeown, [Dorina Varner,] and
             [] additional unknown correction officer defendants
             (collectively, Defendants),] on February 9, 2012. On
             July 12, 2013, he filed an amended complaint (Amended
             Complaint), in which he alleged that after he was
             transferred to [the State Correctional Institution at Dallas
             (SCI-Dallas)] on a promotional transfer, he filed a
             grievance challenging the modification of his working
             hours and pay rate. [Inmate] further claimed that while
             working on SCI-Dallas compound work detail on August
             26, 2011, he was falsely accused of misconduct in
             retaliation for filing the grievance, and that he was
             immediately transferred to the Restricted Housing Unit
             (RHU) without being permitted to return to his cell.
             [Inmate] maintained that his personal property and legal
             documents were left unattended and unsecured in the cell
             he shared with another inmate. He also alleged that as a
             result of Defendants’ negligence and/or intentional
             conduct in failing to secure his property while he was
             housed in the RHU, certain of his personal property and
             legal documents were lost. In addition, [Inmate] averred
             that he filed numerous grievances regarding the
             purported property loss, but the grievances were
             improperly investigated and denied in violation of his
             constitutional rights.

                    On July 24, 2013, Defendants filed preliminary
             objections to the Amended Complaint in the nature of a
             demurrer, contending that: (1) [Inmate] failed to state a
             claim against Defendants; (2) any loss of property was
             caused by intervening third parties; (3) [Inmate] failed to
             identify a duty and how its violation caused him
             damages; (4) Defendants are immune from suit for
             intentional torts; (5) [Inmate’s] claim fails under an
             implied bailment analysis; and (6) the denial of inmate
             grievances does not rise to the level of a constitutional
             violation. On November 4, 2013, the trial court sustained
             Defendants’ preliminary objections and dismissed
             [Inmate’s] action with prejudice.
Samuels v. Walsh (Pa. Cmwlth., No. 318 C.D. 2014, filed November 17, 2014),
slip op. at 2 (footnote omitted).
             On appeal to this Court, Inmate argued:

             [T]he trial court erred when it held that he had failed to
             state a claim upon which relief may be granted. He
             specifically allege[d] that Defendants acted intentionally
                                          2
              to deprive him of his property. He further assert[ed] that
              Defendants were negligent—that upon his assignment to
              the RHU, Defendants had a duty to secure and protect his
              property; that Defendants were negligent in failing to do
              so; and as a result of their negligence, his property was
              lost or stolen. He also argue[d] that sovereign immunity
              does not bar his claims. Finally, he maintain[ed] that
              Defendants’ conduct was retaliatory.
Samuels, slip op. at 3-4.
              Initially, this Court concluded that “[b]ecause [Inmate’s] intentional
tort allegations pertain to Commonwealth employees’ conduct occurring in the
scope of their work duties, those claims are barred by sovereign immunity,” and
affirmed the trial court’s order dismissing that claim. Samuels, slip op. at 4, 12.
Likewise, we concluded that Inmate’s “claim challenging the manner in which
Defendants investigated and resolved his personal property grievances was
properly dismissed,” and affirmed the trial court’s order in this regard as well. Id.,
slip op. at 11, 12.
              However, with respect to Inmate’s claim sounding in negligence, this
Court found that the averments in Inmate’s Amended Complaint “clearly include
facts to support [his] allegations that consistent with Department policies and
regulations, Defendants had a duty to secure and protect [his] property,” that “[t]he
averments further contain facts supporting [his] allegations that Defendants
breached their duty to do so and, as a result, [his] property was lost,” and that “[a]
factfinder could conclude that it was reasonably foreseeable that in a prison, an
inmate’s personal property would be misplaced or stolen if not secured.” Samuels,
slip op. at 9-10. As a result, we concluded that Inmate’s Amended Complaint
“sufficiently alleges a claim for negligence,” reversed the trial court’s order
dismissing this claim, and remanded the matter for further proceedings on this
claim. Id., slip op. at 12 (footnote omitted).
                                           3
               Likewise, with respect to Inmate’s retaliation claim, this Court found
that Inmate “alleges that because he filed the grievance challenging the improper
modification of his working hours and pay rate, Defendants falsely accused him of
an unrelated incident of misconduct, they placed him in the RHU, and they left his
property unsecured in his cell leading to its loss.” Samuels, slip op. at 10-11. We
concluded that “[b]ecause [Inmate’s] Amended Complaint sufficiently states a
retaliation claim, the trial court erred when it sustained Defendants’ preliminary
objections,” and remanded the matter for further proceedings on this claim as well.
Id., slip op. at 11, 12 (footnote omitted).
               Following remand to the trial court,1 a jury trial commenced on March
5, 2018. At the conclusion of Inmate’s case-in-chief, Defendants interposed a
motion for a compulsory nonsuit as to all of Inmate’s claims. Following argument,
the trial court ruled that Inmate’s retaliation claim could proceed against Walsh
and Lewis’s Estate only, granting nonsuit on that claim as to the remaining
Defendants, and that the negligence claim could continue against Clark, Zielen,
Gibson, and Keyes, granting nonsuit on that claim as to the remaining Defendants.
On March 8, 2018, the jury rendered a verdict in favor of Defendants and against
Inmate. On March 21, 2018, Inmate filed a Motion for Post Trial Relief and/or a
New Trial. On July 23, 2018, following oral argument, the trial judge denied
Inmate’s Motion and Inmate filed the instant appeal.
               On appeal, Inmate argues: (1) the jury verdict is manifestly against
the weight of the evidence;2 (2) the trial court committed reversible error for

      1
        On April 7, 2015, Defendants filed a Suggestion of Death as to Lewis, who died on
February 21, 2015.

      2
          The Pennsylvania Supreme Court has explained:
(Footnote continued on next page…)
                                              4
denying his motion for a directed verdict;3 (3) the trial court’s jury instruction on
the retaliation claim constitutes reversible error;4 and (4) the trial court abused its


(continued…)

                         Appellate review of a weight [of the evidence] claim is a
                review of the [trial court’s] exercise of discretion, not of the
                underlying question of whether the verdict is against the weight of
                the evidence. Because the trial judge has had the opportunity to
                hear and see the evidence presented, an appellate court will give
                the gravest consideration to the findings and reasons advanced by
                the trial judge when reviewing a trial court’s determination that the
                verdict is against the weight of the evidence. One of the least
                assailable reasons for granting or denying a new trial is the lower
                court’s conviction that the verdict was or was not against the
                weight of the evidence and that a new trial should be granted in the
                interest of justice.

Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000) (citations omitted).

       3
           The Pennsylvania Superior Court has observed:

                        The standard which we employ when reviewing the denial
                of a motion for directed verdict and a motion for judgment n.o.v. is
                the same. We will only reverse the lower court when we find “an
                abuse of discretion or an error of law which controlled the outcome
                of the case.” In ruling upon these motions, the trial judge must
                consider “the evidence, together with all reasonable inferences that
                may be drawn therefrom . . . in the light most favorable to the
                verdict winner.” Accepting as true all facts and proper inferences
                which tend to support the contention of the party against whom the
                motion has been made, and rejecting all testimony and inferences
                to the contrary, the trial judge must grant said motions when no
                two reasonable minds could differ that, as a matter of law, the
                party has failed to make out his case.

Timberbrook v. Foremost Insurance Co., 471 A.2d 891, 892 (Pa. Super. 1984) (citations
omitted).

       4
           The Pennsylvania Supreme Court has noted:
(Footnote continued on next page…)
                                                 5
discretion in denying his Motion for a New Trial because the jury verdict is
manifestly against the weight of the evidence.5
                However, after reviewing the record, Inmate’s pro se appellate brief,
and the law, we conclude that the foregoing issues have been ably resolved in the
thorough and well-reasoned opinion of the Honorable Lesa S. Gelb. Accordingly,
we affirm the trial court’s order on the basis of her opinion in Samuels v. Walsh
(C.P. Luzerne, Civil Action No. 2012-01512, filed February 14, 2019).




(continued…)

                In examining jury instructions, our scope of review is limited to
                determining whether the trial court committed a clear abuse of
                discretion or error of law controlling the outcome of the case.
                Error in a charge is sufficient ground for a new trial if the charge as
                a whole is inadequate or not clear or has a tendency to mislead or
                confuse rather than clarify a material issue. A charge will be found
                adequate unless “the issues are not made clear to the jury or the
                jury was palpably misled by what the trial judge said or unless
                there is an omission in the charge which amounts to a fundamental
                error.” In reviewing a trial court’s charge to the jury we must look
                to the charge in its entirety. Because this is a question of law, this
                Court’s review is plenary.

Quinby v. Plumsteadville Family Practice, Inc., 907 A.2d 1061, 1069-70 (Pa. 2006) (citations
omitted).

       5
           See supra n.2.


                                                  6
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gregory Samuels,                     :
                                     :
                        Appellant    :
                                     :
                   v.                : No. 1293 C.D. 2018
                                     :
Jerome W. Walsh, Vincent Kopec,      :
Daniel Zielen, Timothy Clark,        :
Jeffrey Gibson, Michael Keyes,       :
William Lewis, Charles McKeown,      :
Dorina Varner and John Doe           :



PER CURIAM

                                    ORDER


           AND NOW, this 23rd day of March, 2021, the order of the Luzerne
County Court of Common Pleas dated July 23, 2018, is AFFIRMED.